Case 20-01405-JKS              Doc 10-4 Filed 09/08/20                 Entered 09/08/20 00:20:23         Desc
                               Exhibit Exhibit B- Affidavit            Page 1 of 8
                                                                                )


 SUPREME COURT OF THE STATE OF NEW YORK
 COUNTYOF KINGS
 -------------- ----- -------------- ---------------- ---. --------X
 THE PEOPLE OF THE STATE OF NEW YORK,
                                                                            HON. DANNY K. CHUN, .l.S.C
      V.
                                                                            AFFIDAVIT OF ROBERTA
                                                                            HASELKORN
 ROBERTA HASELKORN
                                                                           . Indictment No. 6641/201 8
 (A.KA. ROBERTA BERGMAN)


                                     Defendant.
 ----------------------------------·----- --------------------X

                               AFFIDAVIT OF ROBERTA HASELKORN

 STATE OF NEW YORK                   )
                                     ) ss.
 COUNTY OF KINGS                     )

           ROBERTA HASELKORN, being duly sworn, deposes and says:

           1.      I am a defendant in the above-entitled action. My home address is 785 Aspen Way,
 Franklin Lakes, New Jersey 07417. My date of birth is October 7, 1957. I am not und_er the
 influence of alcohol or drugs or any substances whatsoever.


           2.     I make this affidavit in conjunction with my guilty plea under Kings Count
 Indictment 6641/2018 to Unauthorized Practice of a Profession in violation of Education Law §
 6512(1), a Class E felony, and make the following statements under penalty ofpeijury.


     · . 3.        I am currently married to Dr. Alexander Haselkorn (DOB: February 6, 1940), a co-
 defendant in this case. We have been married for approximately 20 years, and currently reside
 together at the aforementioned address. My husband, Dr. Alexander J-laselkorn ("Di·. Haselkorn"),
 has been licensed to practice medicine in the states of New Y 01:k and New Jersey since
 approximately August 18, 1967. In May of 2009, my husband suffered a strnke and, as a result,
 lost full functioning of the right side of his body. His speech and physical capabilities also became
 severely limited as a result of the stroke, and he requires the use of a wheelchair. ·
Case 20-01405-JKS         Doc 10-4 Filed 09/08/20             Entered 09/08/20 00:20:23          Desc
                          Exhibit Exhibit B- Affidavit        Page 2 of 8




           4.    In. approximately October of 2016, another medical doctor with whom we were
 acquainted, Dr. Margaret Sobin, introduced my husband and me to David Safo·, a co-defendant in
 this case. Dr. _Sobin told us that David Safir, who is not authorized to practice medicine, was
 looking for a new medical director for his clinic in Brooklyn. I" discussed with David Safo· the
 prospect of my husband treating patients at a no-fault medical clinic that he managed in Brooklyn,
 Jamaica Wellness Medical, P.C. ("Jamaica Wellness"), located at 455 Ocean Parkway. I explained
 my husband's stroke history and resulting physical limitations to David Safir, and it was
 understood that I would have to transport, physically accompany, and assist my husband in his
 work at Jamaica Wellness, as he was physically unable to. treat patients himself. In approximately
 December of 2016, my husband and I slatted working at Jamaica Wellness. When we staited, Dr.
 Sobin trained me and showed me the medical intake questionnaire form that we were required to
 do with evety patient. She explained to me what treatments could be prescribed based on the
 patients' siated symptoms.


           5.    During the pel'iod December of2016 through and including July of2017 ("Jamaica
  Wellness subject period"), I participated in the medical treatment of.patients at Jamaica Wellness
  Medical, P.C. ("Jamaica Wellness"), located at 455 Ocean Parkway in Brooklyn, NY with my
  husband, Dr. Haselkorn. I am not, nor have I ever been, licensed to practice medicine in New
  York or any other state. I do not hold any professional licensure in New York Stafe or any other
  state.


            6.   My medical tl'eatment of patients included, but was not limited to, the following:
                     a) Interviewing patients and making medicai diagnoses;
                     b) Prescribing treatment, such as ordering neurological examinations and
                         MRI's;
                     c). Taking patients' blood pressure; and
                     d) Performing range of motion testing.


            7.    Following the above-described medical treatment, Jamaica Wellness submitted
  billing· invoices, including reports documenting said treatment, to various insurance carriers.
  These invoices requested reimbursement for medical treatment allegedly performed by, and/or


                                                   2
Case 20-01405-JKS              Doc 10-4 Filed 09/08/20                  Entered 09/08/20 00:20:23                 Desc
                               Exhibit Exhibit B- Affidavit             Page 3 of 8

                                                                                      )



 prescribed by, Dr. Haselkorn. However, as described above, the treatment and diagnosis was
 performed and/or prescribed by me, while my husband sat in the room. To my knowledge, relying
 on the rept·esentations in those invoices, which listed Dr. Haselkorn as the treating and prescribing
 provider, insura_nce companies sent payments to Jamaica Wellness and associated medical
 providers 1 for treatment rendered during the Jamaica Wellness subject period. The insurance
 payments and collections for said services have continued after iuly of 20)7, for treatment
 previously rendered during said period.


          8.       Initially, David Safir paid my husband and me an hourly rate for our work treating
 patients at Jamaica Wellness. However, in early 2017, David Safir proposed that my husband, Dr.
 Hase!korri, assume ownersh_ip of Jamaica Wellness; at that time, Jamaica Wellness was nominally
 owned by Dr. Brij Mittal, who was also physically incapacitated.                      David Safir outlined an
 arrangement in which my husband would be the nominal owner, but David Sa fir would actually
 .control the business and legal affairs of the business. The details of this arrangement were as
 follows:


          a) My husband would become the nominal owner of Jamaica Wellness. As such, we were
               to provide David Safir with copies of my husband's medical license and other
               identifying documents. It was my· understanding that we would be the owners of the
               P.C. on paper only, and that we would i10t be involved in any decision-making, hiring,
               payroll, or other business activities for Jamaica Wellness ..
          b) Jamaica Wellness would provide us with the funds to acquire the P.C. for the
               purchasing price of $60,000. I was not .ce1tain who would be receiving this payment,
               but I believed it would likely be the former owner, Dr. Mittal. David Safir assured me
               that Jamaica Wellness· would cover these payments, as well as any other expenses
               associated with assuming ownership of the clinic.
          c) David Safir introduced us to the attorney for Jainaica Wellness, co-defendant Nadezhda
               Ursulova, and expla_ined that she would advise us during the process of acquiring the
               business. Prior to the purchase, Ursulova provided documents for my husban_d to sign.


  1
   As a result of my prescriptions, patients treated at other entities located at 455 Ocean Parkway, including LVOV
  and United Wellness Chiropractor.

                                                           3.
Case 20-01405-JKS           Doc 10-4 Filed 09/08/20             Entered 09/08/20 00:20:23          Desc
                            Exhibit Exhibit B- Affidavit        Page 4 of 8

                                                                           )



              On one occasion in March of 2017, she brought my husband and me to the h~me of Dr.
              Mittal in Staten Island. We did not enter Dr. Miftal's home; rather, we remained in the
              car in the driveway. When Ursulova returned to the car, we then went to TD Bank to
              switch the Jamaica Wellness bank account from Dr. Mittal's name to ·Dr. Haselkorn's
              name (see below at paragraph 9),
        d) Once the transfer was complete, my husband and I would only have to attend the clinic
              to see patients one   01·   two times a week. For this work, we would receive monthly
              payments in the amount of approximately $6,000. Once the transfer was complete, we
              worked at the clinic on Thursdays for four to six hams at a time,
        e) Ursulova also advised us on any interactions with insurance companies regarditig our
              inyolvement with Jamaica Wellness, She accompanied us to at least one Examination
              Under Oath with an insurance company regarding Dr. Haselkoi·n's treatment of patients
              ·at Jamaica Wellness,
        f) To my knowledge, Ursulova was retained by David Safir on behalf of Jamaica
              Wellness, and Dr, Haselkorn did not pay her.


        9,       As stated above, in March of 2017, Jamaica Wellness was transferred to my
 husband's name, and my husband and I opened a business checking account for Jamaica Wellness
 at TD Bank under number 4265820485 ("Jamaica Wellness TD account"). Ursulova assisted us
 in opening the account by physically accompanying us to the TD Bank branch in Staten Island,
 and advising us on the transfer of the account from the previous owner of Jamaica Wellness, Dr.
 Brij Mittal, to my husband, Dr, Haselkorn. Since the account opening, David Safir has also had
 access to the TD account. To my understanding, Safir makes deposits into this account (from
 insurance companies, attomeys, and othel' sources); Safa· has online banking access; and Safir uses
 this account to pay for business expenses .for Jamaica Wellness, Safit· instructs me as to what
 amounts of money I may withdraw from the Jamaica Wellness TD account as payment for the
 involvementthat I and Dr. Haselkorn have with Jamaica Wellness,.


        10.      David Safir provided instructions regarding treatment protocols for patients at
 Ja~aica Wellness, On more than one occasion during the Jamaica Wellness subject period; David
 Safir expressed his concerns to me regarding the tt'eatments ordered for patients after their initial


                                                      4
Case 20-01405-JKS          Doc 10-4 Filed 09/08/20             Entered 09/08/20 00:20:23            Desc
                           Exhibit Exhibit B- Affidavit        Page 5 of 8




 medical evaluation, He reminded me to follow the checklist that Dr. Sobin _had shown me during
 my "training" at Jamaica Wellness.


         11.     In approximately March of 2017, shortly after my husband became the nominal
 owner of Jamaica Wellness_, David Safa· obtain.ed a signature stamp bearing a copy of my
 husband's signature. My husband authorized the printing of this stamp, but I do not personally
 know the extent to which it was used in documents submitted to insurance companies and
 elsewhere.


         12.     Beginning iri or about December of2016 and continuing through the present, I have
 known David Safir's primary mobile telephone number to be 917-202-4710. During that time
 period, my primary mobile telephone number was, and remains to be, 551-579-2370, David Safir
 and I have communicated primarily using these telephone numbers since December of 2016.


         13,     I have listened to a recording of a telephone call made to me on May 17, 2017 at
 12:11 pm, in which a male voice speaks with me regarding my husband's testimony at an
 _Examination Under Oath (EUO),· I recognize that male voice to be David Safir's voice.


         14.     In addition to Jamaica Wellness, my husband is the nominal owner ofa number of
. othe1· P.C.'s in New York, as a part of similar al'l'angements to that which he had with David Safir,
                                    '·         .                                   .

  I do not have extensive personal knowledge of all of the P,C.s, but[ was directly involved with
 some of them. These other PC's include, but may not be limited to, the following:


                 a) Aspe11 Medical Care,, P, C. ("Aspen''): This is a clinic located at 2940 Grand
                     Concourse, Suite.lA/IB, Bronx, NY I 0458, My husband and I worked in this
                     clinic from approximately July 2016 to.August of 2017. As with Jamaica
                     Wellness, my husband was only the nominal owner of the P.C.; he did not
                     manage and control Aspen, At Aspen, I conducted the medical treatment of
                     patients, for my husband who was present in the room with me.                 My
                     involvement in the medical treatment was very similar to that described in
                     paragraph 6- I cond~cted portions of initial medical evaluations and prescribed


                                                   5
Case 20-01405-JKS     Doc 10-4 Filed 09/08/20           Entered 09/08/20 00:20:23             Desc
                      Exhibit Exhibit B- Affidavit      Page 6 of 8




               various .treatments. I am not aware ifthere has been any billing in my husband's
               name since we left the practice in August of 2017.
            b) Alex Haselkorn MD, P.C.; I have been informed that the legal address for this
               P.C. is 455 Ocean Parkway, Brooklyn, NY. To my knowledge, this P.C. was
               used for range of motion testing. My husband and I did not perform the range
               of motion testing, and! have no knowledge of where this testing was perfortned.
               My husband would sign range of motion reports for testing conducted by other
               individuals, and we received checks from insurance companies payable lo this
               P.C,
            c) Alexander.Haselkorn, P.C.: I do not know when or by whom this P.C. was
               established,   I have learned that there was billing for treatments allegedly
               performed by my husband at 717 Southern Blvd, Bronx, NY in May of 2018,
               but we have never been to that location, However, I do recognize the mailing
               address associated with this P.C., 2167 East 21 st Street, Brooklyn, NY. I believe
               I have seen that address on an insurance check made payable to my husband.
            d) Citywide Medical Testing, P.C.: I have been informed that the legal address for
               this P.C, is 2 Tamara Comt, Melville, NY 11747. For this P.C., Dr. Haselkoni
               reviewed medical reports for range of motion testing. I believe that he was paid
               a monthly salary for his work with thi.s P.C, Neither Dr. H.aselkom nor !'were
                actually involved in the treatment .of patients at this P .C. To my knowledge,
               Dr. Haselkorn would sign medical forms at our house for this P.C.
            e) Fine Motor Skills Physical 171erapy, P.C..:       I do not have any personal,
                knowledge ofthe P,C,, but I have learned that it may be associated with my
                husband.
            f) Promotion Medical Services P.C.: I do not have personal knowledge of this
                P.C., but I have learned that it may be associated with my husband,
            g) Between 2012 and 2018, my l1usband and I als.o conducted Independent
                Medical Examinations ("IMEs") in multiple locations in New York State. To
                my knowledge, there was no affiliated P.C. for these IMEs, · I conducted the
               . patient examinations, especially in the interviewing of patients, diagnosis,



                                              6
                                                                                                            i   -
Case 20-01405-JKS           Doc 10-4 Filed 09/08/20             Entered 09/08/20 00:20:23            Desc
                            Exhibit Exhibit B- Affidavit        Page 7 of 8

                                                                            )



                   treatment, and completion of necessary medical forms, while my husband was
                   in the room, The locations included the following:
                                 i. 285 Lexington Ave, 2 nd Floor, N;,w York, NY I 0016,
                                ii. 77 TatTytown Road, White Plains, NY 10607,
                                iii. I Perleman Dr., Spring Valley, NY !b977, and
                                iv. 464 Ocean Parkway,Brooklyn, NY 11218,


        15.     I am only aware of the following bank accounts associated with the above P,C,s:
                a) Aspen Medical Care, PC: TD Bank business account number 4332290280,
                    opened on October 4, 2016,          My husband and I are co 7signatories on this
                    account. I am not aware if anyone else has ·access to this account or if it is still
                    open.
                b) Alex Haselkorn MD, P,C.; TD Bank business account number 4356320378,
                    opened on July 30, 2018. My husband and I are co-signatories on this account.
                    I am·not aware if anyone else has access to this account.


        16.     Since the time of his stroke in 2009, I have served as my husband's sole source of
 transportation to and from medical clinics. My husband has nevei' been in the presence of a patient
 without me since his stroke.


        17,     My husband and I have not seen any patients in person since November 28, 2018.
 However, we have continued to receive checks related to medical treatment previously provided
 through the v~ricius above-described entities, Some of these checks come directly from insurance
 companies, and some come from attorneys involved in litigation with insurance companies, such
 as Koplevich & Feldsherova, P.C, and the Law Offices of Melissa Betancou1t, P,C,




                                                    7
                                                                                                                 !
Case 20-01405-JKS          Doc 10-4 Filed 09/08/20            Entered 09/08/20 00:20:23                   Desc
                           Exhibit Exhibit B- Affidavit       Page 8 of 8




         The foregoing statements have been carefully read by me and after consultation with my

· attorney, Christopher Madiou. I state that the information contained in this affidavit is true and

 accurate, under oath, subject lo the penalties of perjury.




 Subscribed and sworn to before me this
 jJ_ day of August, 2019

                                                                         MELISSA E COFFEY
 N~tfu~ [' ..             C~                                      Notary Public • Slate of New York
                                                                         NO. 01 C06269832
                                                                    Oualllled In Richmond c7,unty
                                                                My Commission Expires ID J! "!1/207-C)~
 My commission expires:       /u / 01-/2. a2 c)




                                                  8
